Montgomery, J.
(dissentiny). Deceased, while in the employ of the defendant railway company as a brakeman, was instantly killed. The train upon which he was employed was a gravel or dirt train, engaged in construction work on the branch of defendant’s road running to Turtle Lake, which was at that time in process of construction. The track where he was killed had been in use some two months, and the work in which the employés of defendant were engaged with the train upon which the deceased wag at work was carrying gravel to be placed on the track beyond the point where the injuries were received. The train consisted of an engine, a number of flat cars, and a way car or caboose. The train had been pushed up a grade to a steam shovel. The flat cars had been loaded by the steam shovel, and the train then started, and went down the grade, in order to get a start to go over a rise in ground beyond the point where the steam shovel was located, up to the point where the dirt was to be dumped. At about the time of starting to go down the grade, the conductor told the deceased that the brakes were to be left on until they reached the bottom of the grade. The brakes of the flat cars were adjusted to the ends of blocks bolted to the sides of the cars two or three feet from the ends, so that the brake staffs were three or four inches from the sides. To adjust a brake, the brakeman grasped a wheel at the top of the brake staff, and turned the wheel, thus winding a chain around the staff, and drawing the shoe close to the car wheel. The brake wheels were of different sizes.
The testimony shows that about 16 to 18 inches from the track a tree was left standing, and that some of the brake wheels passed about 4 inches from the tree. The decedent was found about 16 feet from the tree in question, from which it is claimed he received his injuries; and his cap was found at the foot of the tree, and the *268side of his face was bruised. There was testimony tending to show that stopping and starting the train would sometimes loosen the brakes; that it was the brakeman’s duty to look after the brakes going down the grade, and see if they were tight enough, and sometimes to loosen them, if too tight, to prevent the grinding of flat places on the car wheels. To set a brake in the usual way, a brakeman would swing his body with the turning of the wheel, and the movement would carry him out from over the car. The decedent first commenced work upon this branch of the road on the morning in question’ and had only passed the tree in question once, and then was riding in the way car. There was no direct testimony as to the manner in which the injury occurred, but it is the theory of plaintiff that while in the performance of his. duties as brakeman the decedent was struck by the tree in question. On the part of the defendant it is claimed that the manner of his death is purely conjectural, and that there is no proof which would justify a jury in finding that the injuries occurred in the manner alleged in plaintiff’s declaration.
I am not able to agree with this contention.' Such a rule, applied to a state of facts like this, would amount to a denial of right in many cases, where the fact can only be established by inferences from other facts proven in the case. It is true, it is possible that the decedent may have lost his footing, and fallen off the gravel cars; but, if there was testimony tending to show that, when in the line of his duty, he would probably be in a position which would result in his coming in contact with the tree in question, it is no more guesswork for the jury to determine that such was the fact in the case, in view of the place where his body was found, and in view of the fact that his cap was found at the foot of the tree,, than would be the fact in any case depending upon circumstantial evidence. The presumption is that he was. not himself negligent, and the fact that his duty required him to look after the brake is also a circumstance which *269the jury had the right to take into account in determining the fact. I think there was sufficient evidence to justify the submission of the question to the jury upon this branch of the case. See Adams v. Iron Cliffs Co., 78 Mich. 277; Morton v. Railroad Co., 81 Id. 427.
1 think there was also evidence from which the jury might have found that the defendant was negligent in laying its track, over which its employés were compelled to travel in the performance of their duties, so near to the tree in question that an employé, while in the performance of his duty, might come in contact with the tree and receive injuries. The rule is well settled that it is the duty of the master to provide his servants with a reasonably safe place to work. See Van Dusen v. Letellier, 78 Mich. 492; Morton v. Railroad Co., 81 Id. 431. It is contended that the deceased was not in the performance of his duty, even if it should be found that' he was at the brake at the time he received the injuries complained of.. It is true, the conductor testified that he said to the deceased, “We always leave the brakes set until we get down to the curve.” But we do not think this statement should be construed as a prohibition against the deceased going to the brake, or to his setting the brake in case it became loosened, or loosening the brake in case of apparent injury to the car wheels.
Nor do I think that the fact that the road was in process of construction is necessarily conclusive of plaintiff’s rights. The construction had so far proceeded that the construction trains were run over the place in question, and the accident, according to the theory of the plaintiff, did not result from defects in the roadbed, but because of the improper placing of the roadbed in a place contiguous to the obstruction in question. The case is, on this branch, on all fours with Stackman v. Railway Co., 80 Wis. 428. See, also, Sweet v. Railroad Co., 87 Mich. 559.
Nor do I think that the facts in the case are such as to bring it within the rule that the servant should be *270beld to assume risks which, are apparent upon entering or continuing in the employ of the master. There is no direct evidence that the deceased ever saw the tree in question; and, while it is stated in the brief of counsel that there were other trees near to the track, it certainly does not appear conclusively that there were any others on that portion of the road over which decedent had passed, which were near enough to the track to come in contact with any of the employés while in the performance of their duty. The presumption would certainly be the other way, and that the employé would have the right to presume the contrary to be the fact.
As my brethren are of the opinion that no case was made by the plaintiff, it becomes unnecessary-for me to consider the special questions raised, or to determine whether there was error committed in the course of the trial.
McGrath, G. J., did not sit.